Citation Nr: 0528011	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  95-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that increased the rating for the 
veteran's PTSD to 50 percent disabling.

The Board issued a decision in this case in June 2003.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court). Pursuant to a Joint 
Motion for Partial Remand, the Court issued an Order in April 
2003 that vacated that portion of the Board's June 2003 
decision that denied an increased rating for PTSD and 
remanded the case for further adjudication on that one issue. 
In the Joint Motion, the parties specifically requested that 
the Board's decision on the other issue addressed in the June 
2003 decision not be disturbed. Therefore, the only issue 
remaining on appeal is that listed above.  This matter was 
previously before the Board in August 2004 at which time it 
was remanded for further development.


FINDING OF FACT

The veteran's service-connected PTSD was productive of no 
more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the October 1999 decision preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in September 2004 and December 2004.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September and December 2004 letters, as well as 
the March 2000 statement of the case and May 2005 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that 2004 letters 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that he may have and that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate these claims and has afforded the 
veteran VA examinations.  The claimant was also provided with 
the opportunity to attend a hearing, but declined.  The 
claimant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in this 
appeal, and that adjudication of this claims at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  


II.  Factual Background

On file are VA progress notes showing the veteran's active 
participation in a PTSD focus group as well as individual 
counseling.  A March 1999 progress note indicates that the 
veteran was prone to minimizing, including suicidal attempts.  

The veteran underwent a VA fee basis psychiatric examination 
in April 1999.  The examining physician noted that there were 
no records or a claims file to review.  The chief complaint 
was post-traumatic stress disorder.  The veteran discussed 
his past medical history and reported that his current 
symptoms consisted of frequently waking up with a start.  He 
described nightmares, flashback activity, intrusive memories, 
increased startle response, and poor sleep.  He described 
feelings of detachment, anger, and irritability.  He 
disclosed some suicidal thinking, but no plan or intent.  He 
denied homicidal ideation and there was no active paranoid 
ideation.

The mental status examination reflected that the veteran was 
neatly and casually groomed.  He was generally cooperative, 
somewhat hypervigilant, and tense. Thought processes were 
coherent and organized without tangentially or loosening of 
associations.  Thought content was relevant and non - 
delusional with no bizarre or psychotic thought content.  
There was no current suicidal, homicidal, or paranoid 
ideation.  The veteran denied recent auditory or visual 
hallucinations.  Mood was somewhat depressed and anxious; 
affect was somewhat dysphoric and tense, but appropriate to 
the topic.  The veteran was not tearful.  Speech had normal 
rate and tone; it was not pressured.  The veteran was alert 
and oriented in all spheres.  Insight and judgment appeared 
to be intact.  GAF score was 55 and reflected only PTSD.

With regard to functional assessment, the veteran has mild 
impairment in his ability to understand, remember, or 
complete simple and complex commands because of affective 
instability.  He was severely impaired in his ability to 
interact appropriately with supervisors, co-workers, or the 
public because of irritability.  He was also severely 
impaired to comply with job rules due to difficulty getting 
along with others.  He was further severely impaired in his 
ability to respond to change in the normal workplace setting 
due to some problems with change.  In addition, he was 
severely impaired in his ability to maintain persistence and 
pace in a normal workplace setting due to some problems with 
concentrating.

The veteran underwent a VA fee basis psychiatric examination 
in June 2000.  The examining physician had previously 
evaluated the veteran in April 1999.  The examiner noted 
initially that she had reviewed various records, including 
progress notes from his addiction clinic, prior C&P 
examination reports, military records, hospital records, and 
miscellaneous records before her examination.  The veteran 
reported that he had improved within the preceding year since 
beginning Mirtazapine 15 mg at bedtime.  He reported that the 
frequency of nightmares had decreased from several times a 
week when he first began treatment at the Vets Center to 
three or four times a month.  He also indicated that he was 
now able to go back to sleep after having a nightmare, which 
was a "big change."  He reported that he was less agitated 
overall, but still had the same symptoms of startle response 
and hypervigilance.  He disclosed that he still wanted to 
stay away from people at work, but he felt bad about it 
because his work environment had changed, necessitating more 
interaction with co-workers and an increase in quality of 
customer service.  He reported some intermittent suicidal 
thoughts, but denied having any current intent.  He also 
denied delusions, auditory or visual hallucinations, 
homicidal thinking, and panic attacks.  He denied any 
impulsive or inappropriate behavior or any obsessive or 
ritualistic behavior.  There was no paranoid thinking.  The 
veteran indicated an increase in social activity, such as, 
having a new girlfriend and sponsoring an alcoholic veteran.

The mental status examination revealed that the veteran was 
neatly and casually groomed.  He generally appeared calm and 
relaxed with no obvious evidence of hypervigilance.  He 
appeared much more comfortable in comparison to the April 
1999 evaluation.  He was cooperative and spontaneous with his 
responses.  Thought processes were coherent and organized 
with no tangentially or loosening of associations.  Thought 
content was relevant and non-delusional with no bizarre or 
psychotic thought content.  There was no current suicidal, 
homicidal, or psychotic ideation.  The mood was generally 
euthymic and affect was generally full and animated.  Smiling 
was occasional and appropriate to the topic of conversation; 
the veteran was not tearful.  Speech was at a normal rate and 
tone.  The veteran was alert and oriented in all spheres.  
The veteran performed satisfactorily in testing of 
intellectual functioning, memory, fund of knowledge, 
concentration and calculation, proverbs, similarities and 
differences, and insight and judgment.  Diagnostic 
impressions indicated a GAF of 60 and PTSD was improving.  
The examiner opined that the veteran had improved socially, 
but remained about the same occupationally from his own 
history.  She further opined, based on his interaction with 
her, that there may be some improvement in the way the 
veteran interacts with others at work.  The examiner 
concluded that the veteran is just between mildly and 
moderately impaired overall both occupationally and socially.

In April 2000, the veteran underwent a mental status 
examination at the Vet Center.  He was neat, friendly, 
cooperative, and appropriate.  He was oriented times three.  
His memory function was impaired. His affect was appropriate, 
agitated, and restless.  Judgment was good.  He denied 
delusions, hallucinations, or disorganized thinking except 
for short-term memory loss.  He did not have sleep 
disturbance.  He did report suicidal thoughts, but denied 
homicidal thoughts.  A May 2000 Vet Center assessment record 
signed by a counselor in May 2000 (and co-signed by a 
licensed social worked in June 2002) reflects a GAF score of 
41.  

Vet Center records, dated in 2000 and 2001, show the 
veteran's continuing participation in group and individual 
therapy. 

The veteran had a follow-up appointment in the Chemical 
Dependency Clinic in April 2002.  His mood was described as 
good and his "sleep/appetite/energy level/concentration" were 
baseline.  He denied suicidal or homicidal ideation. Mental 
status examination indicated he was alert and oriented time 
three and his insight and judgment were intact.  GAF was 80. 
The veteran had another appointment in late May 2002.  He 
denied any psychiatric complaints and indicated he had dreams 
without nightmares.  The mental status examination was within 
normal limits.  GAF was 80.

Vet Center records signed by a licensed social worker in June 
2002 show that the veteran had no delusions, disorganized 
thinking or hallucinations.  He had not had any suicidal 
ideation since "AA," and had no homicidal thought.  He was 
noted to be "high functioning but may be minimizing 
emotional difficulties."  His recounting of events was not 
always consistent with affect.  He was diagnosed as having 
PTSD, severe, chronic, and was assigned a GAF of 41.

A January 2003 VA chemical/dependency progress note shows 
that the veteran's last alcohol/drug use was 10 years 
earlier.  Psychiatric complaints included a "good" mood and 
baseline sleep, appetite, energy level and concentration.  
The veteran denied suicidal or homicidal ideation.  He was 
compliant with medication and denied any adverse side 
affects.  He was currently taking mirtazapine and working for 
Amtrak.  Findings revealed that he was oriented times three 
and his insight and judgment were intact.  He was assigned a 
GAF of 80.

On file are biweekly progress notes from a PTSD support group 
at the Vet Center dated from 2003 to January 2005.  These 
notes show that the veteran was an active participant in 
group sessions and had an appropriate mood and affect.  

The veteran underwent a VA contract examination in May 2005.  
He reported to the examiner that he continued to work as a 
reservation agent where he had worked for 10 years.  He 
described his relationship with his supervisor and co-workers 
as "fair."  He said he had just recently returned to work 
after taking a year off due to a physical illness.  He 
reported that he was having an increasing time controlling 
his irritability  and was looking for a job change without 
public contact for that reason.  He also reported ending a 
stable live-in relationship with someone he had intended to 
marry.  On examination the veteran's orientation was within 
normal limits.  His appearance, hygiene, and behavior were 
appropriate.  His affect and mood were abnormal with 
flattened affect.  Communication was abnormal with findings 
of being difficult to interrupt, raising voice, and getting 
irritable when examiner attempted to redirect.  He had a 
tendency to retreat to and perpetuate his own agenda.  Panic 
attacks were absent.  There was no delusion history present 
and no delusions observed at the time of the examination.  
Hallucination history was present only occasionally, 
including only once when he had an "ammonia level problem" 
that ended in hospitalization.  Thought processes were 
appropriate.  Judgment was impaired only by history.  
Abstract thinking was abnormal.  His memory was mildly 
impaired.  Suicidal and homicidal ideations were absent.  The 
examiner, after noting the veteran's irritability, opined 
that the findings seemed to indicate an incremental worsening 
in symptoms from previous examinations.  The examiner 
assigned the veteran a GAF of 55.

III.  Analysis

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers); a GAF between 61 and 70 is indicative of some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships; a GAF between 71 and 80 is 
indicative of if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g. 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in schoolwork).  

While there is no disputing that the veteran's PTSD 
symptomatology impairs him occupationally as well as 
socially, the evidence does not reveal that he has the listed 
deficiencies and symptoms for a rating in excess of 50 
percent under the pertinent rating criteria.  As stated 
above, VA examinations in April 1999 and June 2000 show that 
the veteran was neat and causally groomed, and was well-
oriented to time, place and person.  He had good eye contact 
and was noted at the June 2000 examination to have "good 
interpersonal contact with this interviewer."  He showed no 
evidence of panic attacks in June 2000 and May 2005, and the 
May 2005 QTC examiner stated that obsessional rituals were 
absent.  Findings during these examinations also included no 
delusions or hallucinations, no paranoid thinking, and no 
looseness of association.  The only positive reference to 
hallucinations was when the May 2005 QTC examiner noted a 
hallucination history was "present occasionally, including 
only once when the veteran had 'an ammonia level problem' 
that ended up getting him hospitalized."    

Although the veteran was noted by the examiner at the Vet 
Center mental status evaluation April 2000 to have rapid 
speech, and by the May 2005 QTC examiner to have abnormal 
speech, his speech was not found to be intermittently 
illogical obscure or irrelevant.  In addition, the veteran 
has demonstrated independent living and does not have 
obsessive thoughts or compulsive actions.  Although he did 
admit to suicidal ideation on occasion, he did not 
demonstrate this at either the April 1999, June 2000 or May 
2005 examinations.  Moreover, the examiner noted during the 
April 2000 Vet Center evaluation that the veteran had not had 
suicidal ideation "since AA."  As indicated above, the 
veteran's irritability a definite symptoms of his PTSD and 
was noted by the May 2005 QTC examiner.  However, his 
symptomatology has not been shown to result in impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  In fact, the May 2005 QTC examiner 
specifically noted that the veteran appeared to pose no 
threat of persistent danger or injury to self or others.

With the exception of the assigned GAF score of 41 by the Vet 
Center social worker in June 2002, all of the assigned GAF 
scores from 1999 to 2005 ranged from 55 to 80, representing 
moderate to transient symptoms.  This includes a GAF of 55 by 
the April 1999 examiner, a GAF of 60 by the June 2000 
examiner, and a 55 by the QTC examiner in May 2005.  In 
addition, VA outpatient records, including May 2002 and 
January 2003 records, reflect a GAF of 80.  Thus, the clear 
majority of the evidence indicates no more than overall 
moderate occupational and social impairment.  Moreover, the 
GAF of 41 on the June 2002 Vet Center report is not supported 
by the findings.  Rather, mental status findings showed that 
the veteran had no thought disorder, no sleep disturbance, no 
suicidal thoughts and average energy level.  Findings also 
revealed that the veteran was high functioning, but had been 
minimizing his emotional difficulties.   

Furthermore, the veteran has maintained employment as a 
Reservations Agent with the same company for approximately 10 
years and described his relationship with his co-workers and 
supervisor as "fair."  He has thus clearly demonstrated 
some ability to establish and maintain effective 
relationships with people and does not meet the criteria for 
a 70 percent rating requiring an inability to establish and 
maintain effective relationships with people.

For the reasons explained above, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
PTSD.  The Board has considered the benefit-of-the-doubt 
doctrine with respect to this claim; however, as the 
preponderance of the evidence is against this claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Additionally, the Board finds that there is no showing that 
the veteran's PTSD has reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis. In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Put another way, the 50 percent rating assigned 
adequately compensates the veteran for the severity of his 
PTSD. Hence, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An evaluation in excess of 50 percent for PTSD is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


